Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/794,998 was filed on 02/19/2020, and claims no prior priority.

Response to Amendment
Applicant' s amendment dated 02/14/2022 has been entered.  Claims 5-7 are canceled; claims 1, 2, 4, and 8-14 are pending and ready for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guard portions” and “guard rings” of claim 1 must be shown or the feature(s) canceled from the claim(s).  Guard rings are features known in the art to be a literal ring or ring-like structures, usually encircling another structure.   The figures appear to show guard rings (e.g. guard rings 115) which are indistinguishable from standard damascene structures, and additionally appear to point to different parts of structures (e.g. right and left hand 115 of fig 1.)  A top-down illustration detailing such features is required to clarify what the applicant means by “guard ring” or “guard portion.”   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a plurality of first guard portions penetrating the first insulating layer” and “second guard rings.” 
The term “guard portions” is not defined in the specification, and is not labeled in the drawings.  It is unclear if applicant intends that the entire via in this location is a guard portion (i.e. conductive lines and parts thereof 107, 109, 115) or only certain portions (possibly guard ring 115, which is not shown to form a ring).  It is further unclear if applicant intends that only the thickened portions of the via are the guard portions, so that multiple guard portions are present on each conductive line 107, or instead that the multiple conductive lines (i.e. the two conductive lines 107 as shown in figure 1) are the guard portions.      
	The meaning of every term used in a claim should be apparent from the prior art or from the
specification and drawings at the time the application is filed. Claim language may not be “ambiguous,
vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention."
Packard, 751 F.3d at 1311. Because no definition can be ascertained for “guard portions,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.
	For the purposes of examination and to further compact prosecution, the term “guard portions” will be interpreted as “conductive lines.” 
Claim 1 recites the limitation “second guard rings”.  The term is defined in the specification at para 0056, “The plurality of second guard rings 215 may consist of some of the plurality of second conductive lines 207 electrically connected to some of the plurality of second conductive vias 209,” but these structures are all drawn as damascene interconnects and not as rings, in e.g. fig 1.  Because no top-down view is provided, it is unclear if the right- and left-hand vertical interconnects connect and surround the entire package to form an actual ring of dummy interconnects, in which case no plurality of second rings is shown, or if one vertical line of interconnects is meant to be a ring, in which case the limitation is inconsistent with the ordinary meaning of the word “ring”, i.e., a circular band. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
For the purposes of examination and to further compact prosecution, the term “second guard rings” will be interpreted as “second conductive lines.”
Applicant should confirm which interpretation is correct in the next Office Communication.
	Claims 2, 4, and 8-14 depend from claim 1 and are rejected for the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 8, and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Hu (US 2021/0057309) in view of Koike (US 20050067722 A1).
Regarding claim 1, Hu discloses a semiconductor device (semiconductor structure 10, annotated fig 3D), comprising: 
a first semiconductor structure (semiconductor substrate 110 and first interconnect structure 120); 
a first connecting structure (zone between bonding interface IF and the bottom of the first passivation layer PS1; see annotated fig. 3D) comprising a first connecting insulating layer (surface dielectric layer BD1 and passivation layer PS1) positioned on the first semiconductor structure (110 and 120), a plurality of first connecting contacts (bonding connectors BC2-BC4) positioned in the first connecting insulating layer (BC2-BC4 are in BD1 and PS1), and a plurality of first supporting contacts (bonding connectors BC0-BC1) positioned in the first connecting insulating layer (BC0-1 are in BD1);
and a second semiconductor structure (210 and 220 and BD2 region, fig. 3D) positioned on the first connecting structure (BD1 and PS1, fig. 3D), 
wherein a top surface of the first connecting insulating layer (top surface of BD1), top surfaces of the plurality of first connecting contacts(BC2-4), and top surfaces of the plurality of first supporting contacts (BC0-1) are substantially coplanar (coplanar along the bonding interface IF line); and
the top surfaces of the plurality of first connecting contacts (top surfaces of BC2-BC4) contact a bottom surface (at IF) of the second semiconductor structure;
 wherein bottom surfaces of the plurality of first connecting contacts (bottom surface of BC2) contact a top surface of the first semiconductor structure (top surface of 120) and bottom surfaces of plurality of first supporting contacts (bottom surfaces of BC0-1) are embedded in the first connecting insulating layer (BD1); wherein the first semiconductor structure comprises a first substrate (substrate 110) positioned below the first connecting structure and a first interconnection structure (interconnection structure 120, annotated fig 3D) positioned between the first substrate and the first connecting structure, wherein the first connecting insulating layer is positioned on the first interconnection structure; 
wherein the first interconnection structure comprises a first insulating layer (first insulating layer dielectric 124 in first interconnection structure, annotated fig 3D) positioned on the first substrate.
Hu does not disclose a plurality of first guard portions penetrating the first insulating layer.
However, extra conductive structures are often placed in and around the perimeter of a semiconductor package to prevent peeling of films in multilevel interconnections.  For example, Koike discloses a plurality of first guard portions (guard rings 55’, figs 10-13) penetrating a first insulating layer (dielectric film 65, 69, 73).  The guard portions of Koike could likewise be formed on both sides of the multilayer interconnections (plurality of interconnecting layers within 120, Hu para 0016).  This would result in the claimed limitation.  In the combination, the multilevel interconnections of Hu would continue to transmit signal between layers, while the guard rings of Koike would continue to pin the layers together and provide reinforcement against dicing damage, as taught by Koike at e.g. para 0036.  Because the guard rings of Koike are formed by the same methods used to make the interconnects (para 0024, Koike, method figs 1-7) and are particularly useful where low-K dielectrics are used for the insulation (para 0024, Koike) and because Hu may form the multilevel interconnect in a low-k dielectric (para 0014, Hu), it would have been obvious for a person having ordinary skill in the art to include guard portions alongside the multilevel interconnect of Hu.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 1, Hu discloses wherein the second semiconductor structure comprises a second interconnection structure (zone 220 to IF, fig. 3D) positioned on the first connecting structure (IF to PS1, fig. 3D) and a second substrate (210) positioned on the second interconnection structure (220 to IF), wherein the second interconnection structure (220 to IF) comprises a second insulating layer (dielectric BD2) positioned on the first connecting structure (IF to PS1) and a plurality of second conductive features (BE0-BE4, contact pad AP2, and M1-Mt of 220, all in electrical contact, extending into BD2) positioned in the second insulating layer (BD2) wherein the top surfaces of the plurality of first connecting contacts (BC2-4) contact bottom surfaces (at the IF line) of the plurality of second conductive features (BE0-BE4, contact pad AP2, and M1-Mt of 220, all in electrical contact,) coplanar (at the IF line) with a bottom surface of the second insulating layer (BD2); and
wherein the second interconnection structure (zone of 220 to IF, fig. 3D) comprises a plurality of second guard rings (thickened bases of BE1-BE4) positioned in the second insulating layer (BD2), wherein bottom surfaces of the plurality of second guard rings contact the top surfaces of the plurality of first supporting contacts (bottom surface of thickened portion of BE1 of BE1-4 contacts BC1 of BC0-1; note that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).   

Regarding claim 2, Hu further discloses that the plurality of first connecting contacts (BC2-4) have a length greater than a length of the plurality of first supporting contacts (BC0-1).
Regarding claim 4, Hu further discloses that the first interconnection structure (120) a plurality of first conductive features (M1-Mt) positioned in the first insulating layer (124), wherein the bottom surfaces of the first connecting contacts (bottom surface of BC2-BC4) contact top surfaces (layer Mt) of the plurality of first conductive features (M1-Mt) coplanar with a top surface (top of zone 120) of the first insulating layer (124).

    PNG
    media_image1.png
    662
    919
    media_image1.png
    Greyscale


	Regarding claim 8, Hu discloses a plurality of first liners (diffusion barrier layers, not shown, para 0024) positioned on sidewalls of the plurality of first connecting contacts and the bottom surfaces of the plurality of first connecting contacts (covering sidewalls and bottoms of the trenches TR0, TR1, TR2, TR3, and TR4, para 0024, fig. 1C).

	Regarding claim 13, Hu discloses the semiconductor device (10, third annotated fig. 3D) of claim 2, further comprising a second connecting structure (second connecting structure, third annotated fig. 3D) positioned on the first connecting structure and a second semiconductor structure (second semiconductor structure, third annotated fig. 3D) positioned on the second connecting structure, wherein the second connecting structure comprises a second connecting insulating layer (BD2) positioned on the first connecting structure. a plurality of second connecting contacts (BE2-4) positioned in the second connecting insulating layer, and a plurality of second supporting contacts (BE0-1) positioned in the second connecting insulating layer (BD2), wherein bottom surfaces of the plurality of second connecting contacts contact the top surfaces of the plurality of first connecting contacts (At the IF line).
Regarding claim 14, Hu discloses the semiconductor device of claim 2, wherein a cross-sectional profile of sidewalls of the plurality of first connecting contacts (BC2-4) is slanted (sidewalls tapered, Hu para 0025).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2021/0057309) in view of Koike (US 20050067722 A1) and further in view of Lur (US 5413962 A.)
Regarding claim 9, while the combination of Hu and Koike discloses the other features of claim 7, it does not disclose a first porous layer positioned between the first connecting insulating layer and the second insulating layer, between the first connecting insulating layer and the plurality of first connecting contacts, and between the first connecting insulating layer and the plurality of first supporting contacts, wherein a porosity of the first porous layer is between about 25% and about 100%.
	However, in the same field of art, Lur discloses replacing part of an inter-level dielectric material in an interconnect with air, in order to reduce parasitic capacitance, provide better step coverage in interconnecting layers, and improved circuit performance (Lur, abstract.)   The top portion of the first connecting insulating layer (BD1) of Hu could be replaced by air, and the inter-level elements coated with a thin envelope oxide layer (42, fig. 11, col 4 ln 23-27) as taught by Lur.  This combination would arrive at the claimed limitation of a first porous layer (air) positioned between the first connecting insulating layer (remaining lower portion of BD1) and the second insulating layer (BD2), between the first connecting insulating layer (remaining lower portion of BD1) and the plurality of first connecting contacts (BC2-4), and between the first connecting insulating layer (remaining lower portion of BD1) and the plurality of first supporting contacts (BC0-1), wherein a porosity of the first porous layer is between about 25% and about 100% (100% porosity is air.)
	In the combination, the air layer of Lur would provide reduced parasitic capacitance, better step coverage in interconnecting layers, and improved circuit performance, as taught by Lur at e.g. col 1 ln 50-65, while the remaining portion of dielectric layer BD1 of Hu would continue to stabilize the intervening structures.    
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Regarding claim 10, the combination of Hu and Lur of claim 9 discloses a plurality of first liners (envelope oxide layers 42, Lur fig. 11) positioned between the first porous layer (air layer 85, Lur fig 11) and the plurality of first connecting contacts (BC2-4) and between the first porous layer and the first supporting contacts (BC0-1).
Regarding claim 11, Hu further discloses a through substrate via (TSV 230, fig. 3D) positioned in the second substrate (210).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2021/0057309) in view of Koike (US 20050067722 A1) and further in view of Cronin (US 6143640 A.)
Regarding claim 12, the combination of Hu and Koike discloses that the first connecting insulating layer (BD1 and PS1, Hu) comprises a first bottom insulating layer (passivation layer PS1) positioned on the top surface of the first semiconductor structure (first semiconductor structure fig. 3D), and a first middle insulating layer (BD1) positioned on the first bottom insulating layer (PS1). 
Hu does not expressly disclose that the middle insulating layer (BD1) can be applied as two layers, a middle and a top insulating layer.  However, separating insulating layers is a common feature of interconnects in order to control the depths of via etching, as taught for example by Cronin, which discloses a first bottom insulating layer (nitride etch stop layer 42, fig. 15) a first middle insulating layer (polyimide insulator layer 44) positioned on the first bottom insulating layer (42), and a first top insulating layer (nitride etch stop layer 46) positioned on the first middle insulating layer (44) wherein the plurality of first connecting contacts (conductive copper 60 deposited in through-via regions 27 and 54) penetrate the first bottom insulating layer, the first middle insulating layer, and the first top insulating layer, and the plurality of first supporting contacts are positioned in the first top insulating layer (conductive copper 60 penetrates the first top insulating layer 46 and therefore is positioned in the first top insulating layer.)  
A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of modifying the middle insulating layer BD1 of Hu to apply  insulating materials in two layers, as taught by Cronin.  This layered application of insulating layers would provide etch stops and control the depths to which vias are etched, as taught by Cronin at e.g. col 6 ln 53 to col 7 ln 2.  In the combination, the layered insulation of Cronin would continue to reduce the parasitic capacitance at the connecting contacts, while the connecting contacts of Hu would continue to function to connect the tiers and transmit signal therebetween.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Response to Arguments
Regarding the 103 rejection:
	Applicant states that neither Hu nor Koike teach guard rings 115 and 215 which are dummy structures able to improve the mechanical strength of the interconnection structures, facilitate planarization, and distribute stress (page 2, Remarks of 2/14/2022). 
	Applicant states that Hu does not disclose that the bonding connector BE1 to BE4 does not penetrate the dielectric BD2, and thus cannot be second guard rings. (page 3, Remarks)

Examiner’s response:
Applicant does not claim a dummy structure.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Because the “guard rings” of applicant’s specification are drawn as standard damascene interconnects, and not shown to be actual rings, the limitation does not structurally distinguish over the damascene interconnects of Hu.  Thus Hu discloses second guard rings (thickened bases of BE1-BE4) positioned in the second insulating layer (BD2), wherein bottom surfaces of the plurality of second guard rings contact the top surfaces of the plurality of first supporting contacts (bottom surface of thickened portion of BE1 of BE1-4 contacts BC1 of BC0-1.)  
	Regarding second guard rings which penetrate any particular layer, the limitation is likewise not claimed.   The limitation reads “the second interconnection structure comprises a plurality of second guard rings positioned in the second insulating layer,” and the thickened portion of BE1-BE4 are positioned in the second insulating layer BD2 of Hu.
	In response to applicant's argument that the guard rings of Hu are not capable of providing sufficient stress distribution and planarization protection, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  No such structural difference is presently claimed.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100006984 A1 of Watanabe et al discloses additional conformations of guard portions 22A, fig 7

    PNG
    media_image2.png
    582
    773
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    801
    579
    media_image3.png
    Greyscale
	US 20040150070 A1 of Okada discloses additional conformations of guard portions 21, 22, 23, e.g. fig 2



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817